Case 5:17-cr-00249-SMH-MLH Document 71 Filed 09/14/20 Page 1 of 18 PagelID#: 247

RECEIVED

To: United Slates Deteick Covee
Westen elas. of loosano ee
____ Snrewerot Division ——
CO Famin._ Sitcet+

Cheek oF Gouet

__ Sheeecoek LA THIOL —

Feo: Miranda Sierra \\0S%-C25
Caimma) NO. 14-AQ0Z2H4Q -o|
Sotellite Pasan Came
PO. OX 48>
Nicevile, XN 4542.

 

 

 

 

 

 

Motion Udee Zl 2582.
CcomPpalung and edeodunoeL
—_aeametarces. due to cavid-iq

_ The. defendant io asking ths disteick
cope +0 Massign Cow counsel @ mare —

a decisim bas on moea!) Tudgemant

AS +nere ave nO “Slave decisis’ Soe this
40.90 oj o8 cE eld +O 0S ~Weee has revere.
bead Socn euecumstances, os +nese. before
ne Coue+_ OS ~nere are wWehn covid-I9. as
nil 0S tne, Figek Skea A Ack ecantly se} ell.
IS COUet 1S nok ed lou iImearactHuc
eras and iS ree +o “mare moral
Sudgemems unctead .@? Foe ts motion +0
FTove unto considéeation -+ne caridions wo
EL as he here nora
Well_as tne factors ~tnot Anis. couet cata

Not change Aue +o the
i wos ood to. wochudug Nod tere ie
only are Pec euae ofeed and in nis hovers

 

 

 

 

 
Case 5:17-cr-00249-SMH-MLH Document 71 Filed 09/14/20 Page 2 of 18 PageID#: 248

OWN WO? “SOcN a _neqwvy Nanowmee” yer
bound_lby it. The defendant will teny OUt
MURUple 2easons ANd May and mare +not_

Det +0 40KE INO Conadsater

SOE PROS ne corr
winen deciding, 0st wine Ne cauct wii} dos

W Dpdlicattn of ne prosecutions Gling of
SO) enhancement. Most chen, not Always
AO

 

 

 

 

HIS & eed on defendams who -Far|
accept O2orrees Head +ne coue2nment
__ offers oasically 4oecung the rand of ne,
defendant.
__ Honaver, 1a 4nis cose ~WNe_Qoveenmeant
neva even dave he defendant -ne
oppaarUAIty +0 Nowe -Wne_idduchnen+
Rod _loGhage -ne coet Filed -Filed 4N6
eo). Noy +0 Say +or -Yoe covet erred
10 As aignt, cust thot, AS ia tne,
Sones On words “30M a. heavy Nonree
am ocuackill 402, $350.°° 0f mMethonnhdenne
ST) Even ne derendams vest Counsel was
Clown Owoy ot +e ming os he —
___tne_detandont wold les able 10 90 Ww
WOWE cweacnmantr Pleo +0 Ane \iolahen_
And zine woickmen+ +nrowin Ot as “he -
feds don+ vdosté ime wit _eetty
amounts axch_as 4nis “@rsee)) SOving
“ne couers Funding and +me and efael.
\WWhidn re defendant wos eypecing and
willing +0 do. “he reasit was tne deSrdant
__Sougint new canes

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:17-cr-00249-SMH-MLH Document 71 Filed 09/14/20 Page 3 of 18 PageID#: 249

B= “Te Cao2 cowmchon +not +he cmyre+
filed tne B31 peice conviction enhance —.
“Mar WOR Cossesson af BO areams ae
more Metnampreramiures 4nat she quey
SON hee Quit OF COPEKeUCHIUE POSSESS
OF G4-B Qramns “WOS Not GO oRaMS o2@
maze ¢ ANIAICA 18 _ prince ARAMS © MOe®,

Since tk 1S 15.77 grams “less shan SOaeranrs.

2004 _3+.3 qrams added +o +ne_20171

125 orams +cocenee are still 3.2 aeams
Snozt_of bar arams . Al he
qoaenment -ollowec)_legoJ Caw teaS
ana azecedar< , tL > bord 40. 4b-8
qaams ore mstifed toy | years 2 Bieeydau-
Toe, DS Distaicl Coxe sentence aefendants.
Ladee cnoadatozy munimuUNs 5,10, 15 yes
$02 HOFRICLUNG, LilOS of coakeol led

_ Sdestances . wos. differentia Federal davag.

to FAickerS and Deug Addids ? Does Ne
Same _punsinnent Soe a couctel tepfrickee —

__and someone who Sl? medicotes noo _

—CRSEANE _*O_1"1 Yeows ove _less $05 50

O Does 4776 amezican +0 aN

__deseavie 40 vnow Jhat | SO?

__addids 30 eeeve these ammoo0nrs
of time Mstead of QeHing 4nenn_ntndte)

———_ “Weadment escecioul!

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

*C* Not ony did +e, no Renan Alec.
Case 5:17-cr-00249-SMH-MLH Document 71 Filed 09/14/20 Page 4 of 18 PagelID #: 250

  

 

\ELRS ) lot _ rs. defendawn
_ senienced +o SB 2 oe ‘riod
— eomictioN +nost She seated all oO+ og
tot udus QOcd credit +ime foe 3h.>
—Qans , SX. also did not Recemie, +ne, _
PM GQUS er \yeor Wot SNe cay
er lark (as we cooa< Nave, ReEreOHY
__leoened ane Federal 2ue0d of ORISCAS _
WERE OCU Ly Mnoebung inmncdeS,_ +0 ony
RECANINQ Ut of nose, AAYS) SO She
Seavicd Over tnak time. ere also id
— nok gereived 22le fare RDAP as at
+ne time. -ne Bu2eou) used a \qQqn |
Parderned eFersc aqainer Notes. , even
AC pnedian doesnt. 2lCUse. On OFFENSE.
— ane, 114 disivict is cited as Saying.
Vek ne defindant Chose 40 4are Le

ma U CNow policyes ove Changed —
and She qualifies So7 Se2le1?) So
re sea 12 Mertng 40 4he doa, then
coh ace Also served Z EONS _ON Se-
VISON ras completed). tre 33 maains_
oe ZEVOCOHION , d+ iS 1ZA monns,
4 We 2009 cenvichOn over, lO YeONS ,
Lore ree 12 fae. Cortech,
2 Qrams of wespansioil|
I non ask tne court +9 ackno Sea —
ANE camplehHOn oF +nis seatacce,
CID Dry) asking re Pgs eee eae
ledge, +e, caoets QplicaHON, Nob omy

 

Le!

 

 

 

 

 

 

 

 

 

 

 
 

Case 5:17-cr-00249-SMH-MLH Document 71 Filed 09/14/20 Page 5 of 18 PageID#: 251

 

—Atd AN corer Apa -nese g eg Wok
__ Ghe Sealed un us eoheety , bk NS cout
__dlso_veed 4111S Conviction’ +0 Orange, $e.
—_eeimincd story rem _O. 2 +0 0 4;
___lovt Olso_Raigedl ne Camino canduct Age
_F02_lbeting, on Erdoohon ax ane, ime
pace Seuss — Raisung +e. gddelines poe
Leia WS foe INE New Sodelune, On
Ne reat change , Woks. _S “mes 4 wos |
Used _aqairst. Me, 80 notoany did Tt
Sealed the Scnence. WHOL ¥ aS.
even erated «© earned _aeod Hime. ord_
KS _(evCrahon , vt +hen Jré qoveenment _
—_inkme 3 mes anne R&R, ara donee
of all His tt oped an @5\ enhon is
__ AsO did the couet erc in 2a }
—_paOz CEenuichEN Under SO qrams oe “MORE.
= seca Z was held reso nal Sn. ZY Baa
O Point ANd My Case NONARAZ pointed pointed alt!
— NlLot nije "saled HOInb under 4s |
—applicahons lois Le _mozally conkert 2”
> ae 0 cade iene, Powe, Mero)
€ 200M) Gencta)
wan Rage is ailigeniy teying to Fi
Ais lnns S Suan_o. “Rina Sean one _
*D*One of Us Nes! duechives, Wot howe
_ Passed 1 ne First Sten Ack , tk has donc.
Awa Ld 15,20,20,20 year mondatee
__ninimums , ond i+ males allotments fhe_
Ink< sentenced, Under 851 ecronvenents
Steg 20a OPN complehan of a Votashared
_TeauntAg course, tne deserdant CON apply

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:17-cr-00249-SMH-MLH Document 71 Filed 09/14/20 Page 6 of 18 PageID #: 252

 

ood in WS disteia couek to ask sre court —
_to_scraside @5\_ enhancement, to lighten _
We niencd louzdien Placed on -+he PROP _

Win stacking sentences - and on

 

 

lomodes te learn Slaile nat aee, >
—ROVON_ReEctONISMD lowering. “This mmote
wdudes veelfianen of hee +eareea or

— Sowing oot aay did se pay at of hee

  

_ Oloss 40 +0K“e State lnpords due +o hove
Qnoduwoied Auer 3, 2020. Die 4O covicetq_
—complexeung, Al houes. , ond no eefind,
_-@VON_ COSs Crackicol imelemems were
_ donated 0 SUING O.OplicauMts, as tne FRDP
Wart +0 nO Wstea7?7s No Masses NO MovenEnt
Seong lass Ines , eg hoors ore-tvonseabk
__vpon_(eleage lor Ao longer at _anu_atna
{Aston Sne alsa ween ivy LR
——ment varie +o nob teansser ort | comdek.
The Fe0P os lee Sout down since |-2or0.
= eons as _sni@ed = We Satellite
+o Waliam Ban as cea 1 SO |
inade_+he. fence .Cosorotoiogy (6 woh
_ofed ere, as Nicewlle Camo. Dueto
COvid-!9_aund +1arsfer now howe leeen sent

_ Magn 2020 — due to Cond-19 ; nen

 

 

 

 

 

 

  

 

 

 

 

 

 
Case 5:17-cr-00249-SMH-MLH Document 71 Filed 09/14/20 Page 7 of 18 PageID #: 253

complete laridowin Martin 2020 letting no
Movement , No viertees , hole stake, anlu one.
—t0_Shdwee , Clean calls coll Family; Seen
38-2020 Si\\_ 8-2020 and sh\W\ ModiGed +0
jms day. Wis iAmore_chid_ net vsenis Hine
OR Most INNES +0 Get NIN ae lee.

Ats2upHuVe , are once Cap Came cut of —
WYER _CONAMNVeSAWwy account +o vilize us

_ ime +o Fvenée nee

_ Covenre Tosttute , and Slastecd VUniveestt, _
40 Mraleoa) and AW repoin, that She _

give hee o& posrave ovrtlet Upon eeleate.

Cosmo “which woedd rave givaq\oue Hen

 

 

 

   

 

    

 

OS 00 deélacke that T oveecame which
180 Sal “needed mn ny coenitiye,
ONO shine. ive, oO. tO legpm. uw
the othe uA Maron 262, Mais wil auc —

Mme Wo (Al cosmo hours, F(Z pomlegat
OWC ME
2 \eoRS O55 my saMmence dt also it
—Qives_o. Teeter aanchit rot con apply

OS tb 1S NOW 1n the cooks Powe? doc _

 

 

 

 

 

 
Case 5:17-cr-00249-SMH-MLH Document 71 Filed 09/14/20 Page 8 of 18 PagelID #: 254

_ +0 covid-|@_, dve 4o_cond-1a re entities _
FROP iS Snot down and Sercceeg No deinoiwe

—CpEening_os Hi seascn iS appedacning ,
and -Wreee 1% stil no coe mor Waccine, Pus _

— OPGNns -+ne_ doe fe Tudaes 40 make nese,
_Gec{Stons as tne Rurcod ras ike hands
_+ed. TT eauion asked fae heme cenfirement.
-Ond Washington gent ne hace. Wrthoot-
em _osting 02 3G QING XO agree.
Eo) winich took me zon bang ony _
Mime contact win ornare tnomares tO
On_epsn lcognace nid is. ian Ae
vse Sonal aBrnd -
02) BelOee lecing sent to camp I had_
io sand 22 days in quarantine and _
stoke 2 cozna tests. doting is SeranGs-4. =
__4eSt due to so ae
dented vy
8 2 ws loods
from Lousiana and eviahana -ne firs _
22 inmortes Z were Poshue in 2 hous
OA 12 mone were OcetHue _oL IONS hs
__Whe sécond shuement 20 of 20 a =
_wected ven Sivst gu hour testing . Ad
+ne me 4% also _loreudatr over mm0kS.
_ 4rat were oleendy here Foe ROPP +eounsfers_
Hof them Sno Were Ourendy here wenc _
DOSKYE. The tS teeeke yw] Te US Reg
aa season hasn'+ Ouch. eqn and Snis
ts ndka meatal mnureanmant . AGF CR.
1,200 -L,c0o_wimetes: we howe, only \ dectoe.
and in sud a_rerote pace he Nosoita)”

 

 

 

 
 

 

   

 

 

 

 
Case 5:17-cr-00249-SMH-MLH Document 71 Filed 09/14/20 Page 9 of 18 PageID #: 255

neve cannot handle 14 cammonry mun less

a small atu such. os a fedezal Miaon.

or of MY _CONcEANS IS amy WO yore Berke,
(2B arams y AO um Oo)

— deotn s ee ae ee
ond the medic Stake dort have 1 mement
eto. with o\ nese pepple +0 st down anda
ae look_ into te medi co

LAGNORS EVO - He dhagnoss‘s nom
otra fedlerad doclites Hey Wart me. +0 _
_ PAY F20°° +0 RAN them and -hen_ show! _
_Yoen_ound. ney’ gee me wWhun ney coun to
date me +o. Niko @de el When TZ asked) _
arr m tons “So home canfiremneny
ansueeed +thak WE SAAN isoahie
und “oipdlae | @(VYer ney -+tede mu _lotpolaue_-
Medi@san seroqvel OW \yeai2 090 - lol) Gen
Sanne IMoOws IT Vod mone dioenciss —
OM Mny -Heanscerprs aNd LSdS GL deators ,

Fron Sx nose HWO_peablems , instead -they_

oS sent me +0 camp ? They wont Me +O
Coy) Toe TK2 pager of medlad Recx3ds
Socny Can cranga my N@ ask untead

OF dE taking ame to do gb -eumn iF He

shed Joo | an ene Of 11CO nmotes ,

“Mey doa Nave ra Medicot StasP foe

ns \dind_o+ Pandemic? egene

Dak Diease -, Peatoma., Cheonic Beenchitus nee

“Dieeraté colttus watch AUER MU_immuse>

Sy atan. , they are_§> Me lechnind ~- PUL_

un side coll WA Use ZaQ and nowe not

Geet seep siete a Bis ozo 1

_Crublenged tk arch no eescopRe, has bee)

 

 

 

 

 

 

 

 

 

  
  

 

 

 

 
Case 5:17-cr-00249-SMH-MLH Document 71 Filed 09/14/20 Page 10 of 18 PagelID #: 256

—ONEQ = T'm soa Ns Seeea we are, WUSt
ais +e leehind -"T asked Soe laxatives _
VA Quozennne OS we wWere Nor allowed _
Cemmussor -nose, 2H daus TT pSr 19
—O sdk call ond mu dieaahue colitos hos _
had not Wad a laowel mevanent Un lodays
ond everytime LT tey I ger ony deod —
nde was TT weelcs “ago — ond +hey hove,
_yer 10 ee me, Tm terkvcly ger to
_be sean 1 December ! T dpe its +ni& _
Nas
KE) witch ji wos Gk Caddo a.nd yore Covet :
— Rah _medicahon Eg A TOY
— Orange +0 eAta winich not +o be ceusneal _
—AIQESAVE [ESVES_AS WEM Is known fo ads

_clemel decay -doe tO covwldeiG Ive had

Started 1 Seehael4 — and vas t0ened owwiou
the next day ne tocin lovoke ia als onc
ave heen raring O Ven now my feart
ON insectton TL Cant lee sean even ES
Hos an whesttag Hs no dental goung en _
soate fash _& ments! Why Hwa gn

ao tne Feoe's T hone a Kiet TO Appdete

  

 

 

 

 

 

 

 

 
Case 5:17-cr-00249-SMH-MLH Document 71 Filed 09/14/20 Page 11 of 18 PageID #: 257

 

Medica! and dante! care — 0 finan
_nok leeing met _due +o. eee |
(€-2) My medication cymoalta also sous d >
__nO-_cRUN cadses Neart Coleatenons: shot
_ (on be fatal, and ontestinc eprodiemes.

ED My cogntin s_a Seveze Sde alRect
_Cawse, load lcowel blocks withevt access +0
__MedicasionS nave gone 7 wees Adhes,

bowel moverant, my_modeenow
= cied_of- nee loowels. IMAcaiNg

ee rove. ane Same diseaxe ay

Vv
 Wawe_\oeey)_ ‘Schedled
ance, lo Ooidoee to sce tne GY dota _
dive undesed wdc _eegponee. to ANG
“Re Hs ese O YER almost .
only do + nowe-—-Hnis eredem lout Ser

© mentns ovr dinnez boas em ke.

Prat lode 02 Cheese “Sandwinichs every _
—Ounner 5 Allowed only %6d— every othe

_anieele ey Yooy Which includes _ugenied

_wene cersranty al_oF laxatives, ine
ord sick call? Not happen. = vnow its
Not _peesend, ond stesting iS an issue,
but tis ic hve a bod eogede of a
(OTK lapalaue_\ye ef they. mu SOROGUE)

veer emering here As they loelitue “wos _
_aloused here, Never i und, wedn, SOO ONE , -
_ Steet alliis ave Gooded an 4's
_ but semeone WO needs ond wWiMes to _
tO ber mertod walt cannot ogk ib)
a? Tive Icbtenavy worting lb-10-'2 wenins Pe
“SIS cols lbefaze, covia -19_ as. Arn ety Yod

  
 
 

 

 

 

  

 

  

 

 
Case 5:17-cr-00249-SMH-MLH Document 71 Filed 09/14/20 Page 12 of 18 PagelID #: 258

2 M's and 3 nveses, bd NO Doctor. eno

_Covidl-\Q_ and even wily Seen ue Ae hilo
year to been yi SS ve rod -aeey, black,

= Sean Sods fe 2 yeows and rane been
_ScinedleA 4O se O GI yeh us been oo

Yor Ond Ive enclosed medicals response.
— “1G eeutd V4 eke.
GE*) During iS _pondenic mMuU_1O ye dd son
—_Niarvos has also hod srese symptoms and _
ized 2 times o¢ age 4 of nis
hence OiSore -rot_kuVied mu_ Qrordworee.
ae pean Ait late Rctree_un Georgi.
| WW. RCERAFLON Lis Sooners ,

 

 

 

__inhemet schooling_nocis Ne a qracbate, OL
G2) nossed, Muy fashec will be 80 un Ociceen
and tannet +ave om oa a
_ Fatnen_cossed ONO ae an oie sto
Cond - 14 ms eee _bowtelu_| \Wuurg Wout
oO” PROROdE Ceper dO sell ee eee We 7
; a ee al = pao
= Oe oeey a SO Nor § AR
Ive keen 40d. loiotinen nas eaeq evs
oF waek since, ae » MN | OO, —
_ brew danger, ee wien, ak ties nou)
her slings Sirdadlly ve Cannot rand le hi
NO2 IS ie 0. Aeue Seee LAMIRDAMERH MU sider
hos maneed ner nudand mores. en
bob he udois od & Gade dhe lives olor
wth ee montelhy onailenged So anol Wwe
Newloow dowry weno Cosshdy_ AI\ ee

 

 

 

 

 
 

 

- Case 5:17-cr-00249-SMH-MLH Document 71 Filed 09/14/20 Page 13 of 18 PagelD #: 259

_tolung on oseamdiner_, 3 also nota deg
_ See envionment. Nor does Maevas ear to |

(EG) TD hoe Relocated 40 ny fednee- in-laws,
heme a feet Pounce Alaloamoa., Wine is ae
— Rerized Veteren, anc eehred ram flowers
been Common. He also has tesicare ond
| Prostate camer, Ne as never Used iNeact
ele De Ne SNAKE a cigarette — Ne
lout ma oS OS WEIL, he doesnt ceunk . “Hs
oo great St as lhe andl muy fecther are Seiercls
geen ay Fede Ondl ry SeTrer ane,
US Uuntkes Odo. Te a new Place, ond almost
| Will bbe didanced and nok any wou Canaded
MU Ceumunad. Pie tac gare Od CON»
(*H*) Most of all nat T learned ona dealt
somenced +o aa OL 125 qrams ae
Sdoys latee muy_oldegt son was quaned _

g dott wen Er Se S Sin — ase
»—L know degpire eveie USING EIEN. See1ng nein
my lifecule, SH\L encoxeacedl and €xOosed
nothing de wn My lige nas tavsed me Such Quilt
_opeieS ancl pau, if T were to vse Ago. Ob

YS Pout He Wovdd man Onad'’s life recur
Noting +rod my day of choice {s 80 plantiho|

   

 
   

 

 

 

   
  
 

 

 
Case 5:17-cr-00249-SMH-MLH Document 71 Filed 09/14/20 Page 14 of 18 PagelID #: 260

+104 ond) _Ccege, my SOU wou. Nayleets the. ae

_Moadee Ux my vedlicatan Stal lized lout To
om done, We le shat Loved tock the
— loss ning “LDA PREDARED +O QNre th,
— Staking Wad re, €0SiInes§ and. availability. =
oF gexhing -+Hnese oleugs un rere leur
— ron an ne Zier Shed lee a

 

 

 

 
   

_ Canceen +0 re rY
ate, fo crabivetian ) Wrare rts free to _
—_ Wwe O32 to S eye <U cow) —
dealing nee Taare aaa a
og fie loettae Hon 2 rove in ens lanai
are ae it.
«I*) TL om now aug ne cove 40. acholy
tole 0_lO0\L G4 lootin =e _ RENOECOHON Case

 

 

_tengeuchue, possession af the. erioe ofente._
OF 34.4 onamS does not meed the eqoeerEnts
GF ED grams oe moc that Twas eanitened

410 2010. tne 34.3 quamg odded to te
4 grams cevloned oloes Net Reagn the.
soe ree om more tks Stl shoal 2 2 epee

lowned wo. the Compe \ting, and
PxUdUINOIRY RigcuMBaNCeS due-to covid-1Q__

+0 Out MU etn , Ahysiauly, merrell;

Bentoy amcu leasic competition +0.

med! od “attention as trese unstitvhens - poe not

None, the oersonel| to bhandie nes, Crerdmanes
deaplie Preve +eying, Ys (. sch a remote, __

place the community camot handle Yo

bed cages - nae ano tne wasttutrens eepecihng
+the_acwal postute caxee - online =wee

 

 

 

 

 

 
Case 5:17-cr-00249-SMH-MLH Document 71 Filed 09/14/20 Page 15 of 18 PageID#: 261

ore agercies whiclle lowing she BOP atemle
OF COVERING ve. TF Wwe OE neve eel

Ae 0 ‘ Aod ag on of cee bere sata _
SSE nyo le etree _ploces QuZe Wun, 2
eee NON NE, \IUPUS IS RoNpung dp
Wnmates emarying covicd San se
ond _ol/lahera., Wu 90% When. A@OMES.,
the Ror Wok Fhe came © ve Woeleung ur
The _commnaniy, Ona oR ys +0_cpen doemns
With no soudl arceanc — combined —
— uth medical Atego Lay onless. ou
One dad on oieg, Be tate aac Pani. elie
You ge Ond Ms Serra, we are,
_ event Se sndeedalit — are SO
NWPOMMIES Oe del wenu
_Ssod_ mon less medicines. Thee. ago e
No _soual distanara, WA Mle en
“Thave & rignt to medical and dente _
care pandenic oe not mu _2igits_ fees wnbitned
ugen.. Pore Gererol WiViom Rowe
spats EOP a. ee —
place, NO vio emal( | of erclene
nto Hence Grinemant +o. cate nis oan
Sep coe preg ee “Wis dineottve,
be OlG_1S The MW Peas
why” (Ms ach) abet Fadl S yes | eee
_oleoit cook oYhers they claced we cubkea.
hod dotcs fo hal Racy houses , ey vse.
excise, nok CUR ~akKaer\ sistas) os nor
_Yrunimony -lovt my custody level is? “Wese,

 

 

 

 
  
 

    

 

 

 

 

 

eee Aak feu Gees —resy lor US qo tres in
Case 5:17-cr-00249-SMH-MLH Document 71 Filed 09/14/20 Page 16 of 18 PageID #: 262

—havie No dos» TS my life oe -+neie
POYONecKs? Deouney Gercnotd willlam Baee
0180 Qawe ne dreecte Hod Ye Wnt only hung —
NS Yer mutton SCENE: 5 Send -Hher =
Wow — Pordemic 1s seaieoS= TE on inmostes_
dies who ts held oceustabe when you hod
the ocppeduntiy. 4) revert ik Rom happening —
_Wi\\tam Bace Stated low level, no \iiolect .
OA2I0 OfFeAdens — Release, Yrem -ne BOP Yo
lgneeung nis _ohwectwes hey are lqnercing
“Suds — (te Q wor Hod Tro stuck un. Me
inckivhens wort Follow this fs now wn ner
Uisteta Comes Nand, yoo wont release, laut
ACKO _O__CoMeOlled enwMeanmeant , ye) See _
1 Wwe nee, \f T cobon Vg Gio be
ecosse of Wrose Wha dent lang in.
So 0S T Said -Jhey ave leowng G intne
ands of +e, Dictefce Covats even the \Waecens,
One Seared +o Ug ahs Power ro OeCde, on)
ane, beretnoy Genera. Md +ne Coxwts hove, _
Ne _MHneery +o decide the OP's Cieectares
tov Woy do howe Ane Power to reduce,
SROKOACES | | A sentoncer lower uo| more _
shovlakiens eke. Hepung Neu eeleae eahize
medica. Aeeadmnent SOX lolgedbung bouse\s before he
dteds Who donged wn 1200-600 inmates | medial
dodied.. 72 love lovidonin not to manton the _
Martel \sa@dee UNVOWCO wet Seite Carfinenunt

20d \inowing ST mnoxy drei _nure, Teedoee Ney
Can se mL, Vo @edoce, the Sentence Wi |

 

 

   

 

 
    

    

 

 

 
Case 5:17-cr-00249-SMH-MLH Document 71 Filed 09/14/20 Page 17 of 18 PagelID #: 263

   

Fae the remourdiee, of mu sentence... The

matin being denteo! tha, tence T_ qualify
\

 

 

 

docudut Find Geo ack — “The RDC will

oven legally Tin Qvolifess fee Zuears
of Kindr en ae (OEP — ee
prego nF ge On odd lee tho
SB\ leenge- se ODOR — 02 SSE REAVCUA

He Under Cannpeming AN evsreodt we ms
CrROUNEANES OE to coutd A= since YOu
a +0 ONY la wS oe precedents
AVE t0__CempeAlliLAQ anc extROAMarey
— OROMAIE NCES nF RE JOST MORO. A
bound. “TO duce tne genterce World )
Ase $40,080 ~ 0 Year PlUS Avdicadhens Je _
tawny % 3607 Soa) oF mathampneleomuws
‘s ‘

@555 NX of all tne fiesk eo Act Was
Pdi wo es8CCr Sexe (nimaueg Wtke me, Ke Owes.
Are _\'5 dows o mentn awttoe of S54 days
Ou Neate 7A Completion of Caliewn ororcnyns -
cto Ave to COVIA-14 Tue cen polieat ant
brood 40 Gig -Wods- FT pated forand
Go_nok go Refunded. wil) toe lucy often
tne _lorwdonin 40 qt any Led Seo berets.
wila PIU Stagen COMING @Uide NO OME NO
WOCUNE @xlen Wront F Well lee the last ty et
“Te well be %0 Completely oawked up Rat
SAL NOK ever Bee dine leenekit< of gewge

   
 

 
 

 

 

 

 

 

  

 
Case 5:17-cr-00249-SMH-MLH Document 71 Filed 09/14/20 Page 18 of 18 PagelID#: 264

 

 

nis far tnis reason = beg dns Dareict
Cooer to vse iiK MANO “trod due to =
COMeeLUNG duno SA OCUNARY ClocoMEUACLS
\b ik No Vengese loound +8 Biiow

precedents... as they ao longer Geply
due to cond 1a ond +0 Redd.

SENN LOW ony Sripdlasions Nis covet _
_ Wishes 40 IMPW_ .Caddn oS ind Schools |
Se EIN EGET ak Counseling , Med! ladion, —

eto) Taleo ask IHS content

 

 

 

 

___ There ore no precedents thls corr 6 _
bound to Wde2 Yrs Pandemic Curok nis

DSudgement & Solely WN ane
—Qudgement oF IAS “COR cd 2S

 

 

 

 

 

 

eat
Seu 102g and ey, Se yout
poo ee oe E

 

 

I Cena \\028-035 |
- : Sotellite Gusan Cano ae
a | FD BOL 47 ’

Nicene, IN SBUH>/

 

 

 

 

 

 

 

 

 

 
